McMurray, Presiding Judge.
This is an action by an inmate of Georgia State Prison predicated on his allegations that certain property had been improperly confiscated from him by the two defendant officers. Following an “evidentiary hearing” the trial court entered its order by which plaintiffs complaint was “dismissed” and costs awarded to the “Defendant.” Plaintiff appeals. Held:
The style of the trial court’s order refers to only one of the two defendants. Throughout the order defendant is used in the singular apparently referring only to defendant Rogers. Consequently, it appears from the record that the action remains pending in the trial court as to defendant Berry.
“Where there is a case involving multiple parties or multiple claims, a decision adjudicating fewer than all the claims or the rights and liabilities of less than all the parties is not a final judgment. OCGA § 9-11-54 (Code Ann. § 81A-154). In such circumstances, there must be an express determination under OCGA § 9-11-54 (b) (Code Ann. § 81A-154) or there must be compliance with the requirements *622of OCGA § 5-6-34 (b) (Code Ann. § 6-701). Where neither of these code sections are followed as in this case, the appeal is premature and must be dismissed. Myers v. Mobil America Corp., 132 Ga. App. 331 (208 SE2d 169); Johnson v. Martin, 132 Ga. App. 813 (209 SE2d 256); Hancock v. Oates, 244 Ga. 175, 177 (259 SE2d 437).” Spivey v. Rogers, 167 Ga. App. 729 (307 SE2d 677).
Decided March 4, 1985.
Jerry Larry Collier, pro se.
Michael J. Bowers, Attorney General, John C. Jones, Assistant Attorney General, for appellees.

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.